ALLOWANCE
Claims 1-16 and 19-22 are allowed.

Priority
This application has claimed the benefit of PRO Application Number 62/661,592 filed on 04/23/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Minkovitch, Bornfreedom, and Sullivan do not teach all of the limitations of the independent claims as currently recited. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims with the addition of the Examiner's Amendment has placed independent claim 1 and its dependent claims 2-10 and 22, independent claim 11 and its dependent claims 12-15, and independent claim 16 and its dependent claims 19-21, in condition for allowance.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Jeppsen on 09/15/2020.
Please replace claim 1 with: A mobile computing device comprising:
a touch screen display;
a memory storing instructions; and 
a processor communicatively connected to the memory and configured to execute the instructions to:
present a graphical user interface view on the touch screen display, the graphical user interface view including a plurality of icons representative of a team of participants in a sporting event, the plurality of icons arranged in a formation representing a formation of the team of participants in the sporting event, the plurality of icons including an icon representative of a participant in the sporting event; and
detect a first type of user input or a second type of user input provided on the icon included in the graphical user interface view presented on the touch screen display,
wherein:
the first type of user input is a touchscreen tap input in which a user of the mobile computing device taps the icon representative of the participant during the sporting event;

when the first type of user input is detected on the icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a first statistic based on the participant represented by the icon and a first action in the sporting event that is predefined to be associated with the first type of user input; and
when the second type of user input is detected on the icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a second statistic based on the participant represented by the icon and a second action, different from the first action, in the sporting event that is predefined to be associated with the second type of user input.

Please replace claim 2 with: The mobile computing device of claim 1, wherein the processor is further configured to execute the instructions to:
detect, during the sporting event, a third type of user input on the icon included in the graphical user interface view presented on the touch screen display, the third type of user input being a touchscreen swipe input in which a user of the mobile computing device swipes, from 
provide, in response to the detecting of the third type of user input on the icon included in the graphical user interface view presented on the touch screen display, for display on the touch screen display, an indication of the plurality of different actions corresponding to the plurality of predefined directions.

Please replace claim 3 with: The mobile computing device of claim 1, wherein: 
the graphical user interface view further includes a single opponent icon representing an opposing team of participants in the sporting event, the single opponent icon presented on the touch screen display together with the plurality of icons representative of the team of participants in the sporting event; and
the processor is configured to execute the instructions to detect the first type of user input or the second type of user input on the opponent icon included in the graphical user interface view presented on the touch screen display;
when the first type of user input is detected on the opponent icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a first opponent team statistic based on the first action in the sporting event that is predefined to be associated with the first type of user input; and
when the second type of user input is detected on the opponent icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a second opponent team statistic based on the second action, 

Please replace claim 4 with: The mobile computing device of claim 1, wherein the processor is further configured to execute the instructions to:
detect, during the sporting event, a third type of user input on the icon included in the graphical user interface view presented on the touch screen display, the third type of user input being a different type of user input from the first type of user input and the second type of user input; and
provide, in response to the detecting of the third type of user input on the icon included in the graphical user interface view presented on the touch screen display, an additional graphical user interface view for display on the touch screen display, the additional graphical user interface view including an additional plurality of icons, each icon included in the additional plurality of icons representative of a further action possibly associated with the participant during the sporting event.

Please replace claim 11 with: A method comprising:
providing, by a sporting event statistics recording system during a sporting event, a graphical user interface view for display on a display screen of a mobile computing device, the graphical user interface view including a plurality of icons representative of a team of participants in a sporting event, the plurality of icons arranged in a formation representing a formation of the team of participants in the sporting event, the plurality of icons including an icon representative of a participant in the sporting event;

determining, by the sporting event statistics recording system during the sporting event, that the first user input on the icon is associated with a first action performed by the participant during the sporting event;
recording, by the sporting event statistics recording system during the sporting event, a first statistic for the sporting event based on the participant represented by the icon and the first action associated with the first user input on the icon; 
detecting, by the sporting event statistics recording system during the sporting event, a second user input on the icon in the graphical user interface view, the second user input being a different type of input from the first user input;
determining, by the sporting event statistics recording system during the sporting event, that the second user input on the icon is associated with a second action performed by the participant during the sporting event; and
recording, by the sporting event statistics recording system during the sporting event, a second statistic for the sporting event based on the participant represented by the icon and the second action associated with the second user input on the icon.

Please replace claim 12 with: The method of claim 11, further comprising:
detecting, by the sporting event statistics recording system during the sporting event, a third user input on the icon in the graphical user interface view, the third user input being a different type of user input from the first user input and the second user input; and


Please replace claim 16 with: A method comprising:
providing, by a sporting event statistics recording system during a sporting event, a graphical user interface view for display on a display screen of a mobile computing device, the graphical user interface view including an icon representative of a participant in the sporting event;
detecting, by the sporting event statistics recording system during the sporting event, that a touchscreen user input starts on the icon in the graphical user interface view;
determining, by the sporting event statistics recording system during the sporting event, whether a distance of the touchscreen user input satisfies a predefined threshold distance;
providing, by the sporting event statistics recording system during the sporting event and when the distance of the touchscreen user input is determined to be less than the predefined threshold distance, for display on the display screen of the mobile computing device, an indication of a plurality of different actions corresponding to a plurality of predefined directions from the icon in the graphical user interface view; and
recording, by the sporting event statistics recording system during the sporting event and when the distance of the touchscreen user input is determined to be at least the predefined 

Please replace claim 22 with: The mobile computing device of claim 1, wherein:
the graphical user interface view further includes a single out-of-bounds icon presented on the touch screen display together with the plurality of icons representative of the team of participants in the sporting event; 
the processor is configured to execute the instructions to detect the first type of user input on the out-of-bounds icon included in the graphical user interface view presented on the touch screen display; and
when the first type of user input is detected on the out-of-bounds icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a statistic associated with a ball going out of bounds.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Minkovitch (US 2014/0179384 A1), Bornfreedom et al. (US 2019/0197316 A1), and Sullivan (US 2014/0288683 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 16.
The prior art of record teaches a mobile computing device comprising: 
a touch screen display [Minkovitch: Fig. 28, (510), Para. 115, touch screen]; 
Minkovitch: Fig. 28, (506), Para. 114, memory storing instructions]; and 
a processor communicatively connected to the memory and configured to execute the instructions [Minkovitch: Fig. 28, (502), Para. 116, processor to execute instructions stored in memory] to: 
present a graphical user interface view on the touch screen display, the graphical user interface view including a plurality of icons representative of a team of participants in a sporting event [Minkovitch: Fig. 12, Para. 73, a plurality of icons are displayed representing each participant within the game (i.e. home and away teams (39 and 40))], the plurality of icons arranged in a formation representing a formation of the team of participants in the sporting event [Sullivan: Fig. 6, Para. 39, icons near the locations of each participant (i.e. at each base)], the plurality of icons including an icon representative of a participant in the sporting event [Minkovitch: Fig. 12, Para. 73, a plurality of icons are displayed representing each participant within the game]; and 
detect a first type of user input or second type of user input provided on the icon included in the graphical user interface view presented on the touch screen display [Minkovitch: Figs. 13A-B, Para. 77, user selects a participant icon to record a statistic; [Bornfreedom: Figs. 14-15, (164), Paras. 144, 147-148, detecting a first and second type of touch input (i.e. tap and swipe)], 
wherein: the first type of user input is a touchscreen tap input in which a user of the mobile computing device taps the icon representative of the participant during the sporting event [Minkovitch: Figs. 13A-B, Para. 77, user selects a participant icon to record a statistic];
Bornfreedom: Figs. 14-15, (164), Paras. 147-148, a swipe input to record different statistics].. 

However, the prior art of record does not teach when the first type of user input is detected on the icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a first statistic based on the participant represented by the icon and a first action in the sporting event that is predefined to be associated with the first type of user input; and when the second type of user input is detected on the icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a second statistic based on the participant represented by the icon and a second action, different from the first action, in the sporting event that is predefined to be associated with the second type of user input. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of when the first type of user input is detected on the icon included in the graphical user interface view presented on the touch screen display, the processor is configured to execute the instructions to record a first statistic based on the participant represented by the icon and a first action in the sporting event that is predefined to be associated with the first type .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on 571-270-1698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179